Exhibit 10(i)

                Twelfth AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Twelfth Amendment”) is made as of this _18_ day of February, 2011, by and
among BANK OF AMERICA, N.A., a national banking association (“Bank of America”)
with an office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”), TDC
FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”), MIDWESCO MECHANICAL
AND ENERGY, INC., a Delaware corporation (“Mechanical”) and FREEZONE HOLDINGS
LIMITED LIABILITY COMPANY, a Delaware limited liability company (“Freezone”) and
PERMA-PIPE CANADA, INC., a Delaware corporation (“Perma-Pipe Canada”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Appendix A, General Definitions. Accounting terms not otherwise specifically
defined herein shall be construed in accordance with GAAP consistently applied.
MFRI, Midwesco, Perma-Pipe, Thermal Care, TDC, Mechanical, Freezone and
Perma-Pipe Canada are sometimes hereinafter referred to individually as a
“Borrower” and collectively as “Borrowers”.
WHEREAS, Borrowers (other than Mechanical, Freezone and Perma-Pipe Canada),
Agent, and the Lender signatories thereto hereto entered into that certain
Amended and Restated Loan and Security Agreement dated December 15, 2006, as
amended by that First Amendment to Amended and Restated Loan and Security
Agreement dated February 28, 2007 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated August 28, 2007 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Third Amendment to Amended and Restated Loan and Security
Agreement dated December 13, 2007 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Fourth Amendment to
Amended and Restated Loan and Security Agreement dated April 17, 2008 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Fifth Amendment to Amended and Restated Loan and Security
Agreement dated September 7, 2008 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Sixth Amendment to
Amended and Restated Loan and Security Agreement dated January 12, 2009 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Seventh Amendment to Amended and Restated Loan and Security
Agreement dated August 5, 2009 by and among Borrowers (other than Freezone and
Perma-Pipe Canada), Agent and Lender, by that certain Eighth Amendment to
Amended and Restated Loan and Security Agreement dated December 9, 2009 by and
among Borrowers, Agent and Lenders, by that certain Ninth Amendment to Amended
and Restated Loan and Security Agreement dated April 13, 2010 by and among
Borrowers, Agent and Lender and by that certain Tenth Amendment to Amended and
Restated Loan and Security Agreement dated May 11, 2010 by and among Borrowers,
Agent and Lenders and by such certain Eleventh Agreement to Amended and Restated
Loan and Security Agreement dated October 5, 2010 by and among borrower Agent
and Lender (said Amended and Restated Loan and Security Agreement, as amended
from time to time, the “Loan Agreement”);
NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:
1.Definitions. Except as otherwise specifically provided for herein, all
capitalized terms

 

--------------------------------------------------------------------------------

Exhibit 10(i)

used herein without definition shall have the meanings contained in the Loan
Agreement.
2.Amended Definitions. The definitions of “Borrowing Base” and “Eligible
Account” contained in Appendix A to the Loan Agreement are hereby deleted and
the following are inserted in their stead:
*    *    *
“Borrowing Base - as at any date of determination thereof, an amount equal to
the lesser of:
(i)    the Revolving Credit Maximum Amount minus the unpaid principal balance of
the Term Loan; or
(ii)    an amount equal to:
(x)    the sum of:
(a)    eighty five percent (85%) of the net amount of Eligible Accounts (other
than Eligible Accounts arising from Short Term Projects) outstanding at such
date; plus
(b)    the lesser of Seven Million Dollars ($7,000,000) (Eleven Million Dollars
($11,000,000) for the period between February 1, 2011 and September 30, 2011) or
eighty five percent (85%) of the net amount of Eligible Accounts arising from
Short Term Projects outstanding at such date; plus
(c)    the least of (1) Sixteen Million Dollars ($16,000,000), (2) fifty five
percent (55%) of the value of Eligible Inventory at such date or (3) eighty five
percent (85%) of the NOLV Percentage of the value of Eligible Inventory as of
such date.
The limitations set forth in the immediately preceding sentence and each of the
advance rates set forth above may be adjusted downward by Agent, as Agent shall
deem necessary or appropriate in its reasonable credit judgment. For purposes
hereof, (1) the net amount of Eligible Accounts at any time shall be the face
amount of such Eligible Accounts less any and all returns, rebates, discounts
(which may, at Agent's option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP.”
*    *    *
Eligible Account - an Account arising in the ordinary course of the business of
any Borrower from the sale of goods or rendition of services which Agent, in its
sole judgment, exercised in a commercially reasonable manner, deems to be an
Eligible Account. Without limiting the generality of the foregoing, no Account
shall be an Eligible Account if:
(i)    it arises out of a sale made or services rendered by a Borrower to a
Subsidiary of any Borrower or an Affiliate of any Borrower or to a Person
controlled by an Affiliate of any Borrower; or
(ii)    it remains unpaid more than 90 days after the original invoice date
shown on

 

--------------------------------------------------------------------------------

Exhibit 10(i)

the invoice; or
(iii)    the total unpaid Accounts of the Account Debtor exceed 20% of the net
amount of all Eligible Accounts, but only to the extent of such excess; or
(iv)    any covenant, representation or warranty contained in the Agreement with
respect to such Account has been breached; or
(v)    the Account Debtor is also a creditor or supplier of a Borrower or any
Subsidiary of any Borrower, or the Account Debtor has disputed liability with
respect to such Account, or the Account Debtor has made any claim with respect
to any other Account due from such Account Debtor to any Borrower or any
Subsidiary of any Borrower, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor, provided, that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or
(vi)    the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs; or
(vii) it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is either (1) to an Account Debtor
located in Ontario or any other province of Canada in which the Personal
Property Security Act has been adopted in substantially the same form as
currently in effect in Ontario, (2) on letter of credit, foreign credit
insurance (assigned to Agent), guaranty or acceptance terms, in each case
acceptable to Agent in its sole judgment, exercised in a commercially reasonable
manner or (3) the Account Debtor is Tamba B.V., a subsidiary of Royal Dutch
Shell plc provided that the amount of Accounts deemed Eligible Accounts pursuant
to this clause (3) shall not exceed $4,000,000; or
(viii)    (1) it arises from a sale to the Account Debtor on a guaranteed sale,
sale-or-return, sale-on-approval, consignment, or any other repurchase or return
basis; (2) it is subject to a reserve established by any Borrower for potential
returns or refunds, to the extent of such reserve; or (3) it arises from a sale
to the Account Debtor on a bill-and-hold basis unless (x) such Account Debtor
has requested in writing that such sale be on a bill-and-hold basis, which
writing shall contain an acknowledgement by such Account Debtor that it is
obligated to pay for the subject Inventory, (y) such Inventory is delivered to
the Account Debtor not later than 30 days after the original invoice date and
(z) the aggregate of all such Accounts arising from bill-and-hold sales by all
Borrowers, at any point in time, does not exceed One Million Five Hundred
Thousand Dollars ($1,500,000); or
(ix)    the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless Borrower assigns its right to payment
of such Account to

 

--------------------------------------------------------------------------------

Exhibit 10(i)

Agent, in a manner satisfactory to Agent, in its sole judgment, so as to comply
with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as amended);
or
(x)    it is not at all times subject to Agent's duly perfected, first priority
security interest or is subject to a Lien that is not a Permitted Lien; or
(xi)    the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrower and accepted by the Account Debtor
or the Account otherwise does not represent a final sale; or
(xii)    the Account is evidenced by chattel paper or an instrument of any kind,
or has been reduced to judgment; or
(xiii)    any Borrower or a Subsidiary of any Borrower has made any agreement
with the Account Debtor for any extension, compromise, settlement or
modification of the Account or deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; or
(xiv)    25% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder or with respect to Accounts arising from Short Term
Projects, 25% or more of the Accounts owing from the Account Debtor remain
unpaid 60 days after the original invoice date shown on the invoice; or
(xv)    any Borrower has made an agreement with the Account Debtor to extend the
time of payment thereof; or
(xvi)    it represents service charges, late fees or similar charges; or
(xvii)    it is an Account of Perma-Pipe that is subject to a performance bond
or represents retention billings; or
(xviii)    Accounts which represent retention payments; or
(xix)    it is not otherwise acceptable to Agent in its sole judgment, exercised
in a commercially reasonable manner.”
*    *    *
3.Total Indebtedness. Subsection 8.2.3 of the Loan Agreement is hereby deleted
and the following is inserted in its stead:
“8.2.3    Total Indebtedness. Create, incur, assume, or suffer to exist, or
permit any Subsidiary of any Borrower to create, incur or suffer to exist, any
Indebtedness, except:
(i)Obligations owing to Agent or any Lender under this Agreement or any of the
other Loan Documents;
(ii)Indebtedness, including without limitation Subordinated Debt, existing on
the date of this Agreement and listed on Exhibit 8.2.3;
(iii)Permitted Purchase Money Indebtedness;
(iv)contingent liabilities arising out of endorsements of checks and other

 

--------------------------------------------------------------------------------

Exhibit 10(i)

negotiable instruments for deposit or collection in the ordinary course of
business;
(v)Guaranties of any Indebtedness permitted hereunder;
(vi)Indebtedness in respect of intercompany advances permitted by
Section 8.2.2(iv);
(vii)obligations to pay Rentals permitted by subsection 8.2.18;
(viii)Intentionally Omitted;
(ix)IRB Indebtedness;
(x)Existing Mortgage Indebtedness;
(xi)Intentionally Omitted;
(xii)Indebtedness incurred pursuant to the Perma-Pipe Equipment Loan;
(xiii)to the extent not included above, trade payables, accruals and accounts
payable in the ordinary course of business (in each case to the extent not
overdue) not for Money Borrowed;
(xiv)Indebtedness incurred in connection with loans on the cash surrender value
of key-man life insurance policies so long as the principal amount of such
Indebtedness does not exceed $2,000,000, the per annum interest rate payable
with respect to such Indebtedness does not exceed 4.25% and such Indebtedness
does not require any principal amortization on or prior to December 31, 2013;
(xv)Money Borrowed incurred by foreign Subsidiaries of Borrowers and other
Indebtedness not included in paragraphs (i) through (xiv) above which does not
exceed at any time, in the aggregate, the sum of Eleven Million Dollars
($11,000,000);
(xvi)Indebtedness in respect to deferred taxes;
(xvii)Indebtedness relating to compensation owed to Borrower's employees for
services rendered in the ordinary course of business;
(xviii)all unfunded pension and other employee benefit plan obligations and
liabilities but only to the extent they are permitted to remain unfunded under
applicable law; and
(xix)Indebtedness not included in paragraphs (i) through (xviii) above does not
exceed at any time, in the aggregate, the sum of $500,000.
4.Unsecured Guaranties. Subject to Borrowers effecting the repatriation of at
least $2,000,000 to the United States from Foreign Subsidiaries, Agent and
Lenders hereby consent to: (x) Borrowers providing an unsecured guaranty of the
obligations of Perma-Pipe of Saudi Arabia in connection with Money Borrowed
owing by Perma-Pipe Saudi Arabia to Saudi British Bank in the Kingdom of Saudi
Arabia so long as the principal amount of such guaranty does not exceed
$10,000,000; and (y) Borrowers providing an unsecured guaranty of the
obligations to Perma-Pipe India Pvt. Ltd. in connection with Money Borrowed
owing by Perma-Pipe Pvt. Ltd. to HSBC so long as the principal amount of such
guaranty does not exceed $3,450,000.
5.Conditions Precedent. This Twelfth Amendment shall become effective upon
receipt by Agent of a fully executed copy of this Twelfth Amendment.
6.Governing Law. This Twelfth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.
7.Execution in Counterparts. This Twelfth Amendment may be executed in any
number of counterparts, which shall, collectively and separately, constitute one
Agreement.
8.Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.
(Signature Page Follows)
 
 
 

 

--------------------------------------------------------------------------------

Exhibit 10(i)

(Signature Page to Twelfth Amendment to
Amended and Restated Loan and Security Agreement)
 
MFRI, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: VP CFO
 
MIDWESCO FILTER RESOURCES, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
PERMA-PIPE, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
THERMAL CARE, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
TDC FILTER MANUFACTURING, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
MIDWESCO MECHANICAL AND ENERGY, INC.
By: /s/ Michael D. Bennett:
Name: Michael D. Bennett
Title: Secretary & Treasurer


 

--------------------------------------------------------------------------------

Exhibit 10(i)

(Signature Page to Twelfth Amendment to
Amended and Restated Loan and Security Agreement)
 
FREEZONE HOLDINGS LIMITED LIABILITY COMPANY
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Manager
 
PERMA-PIPE CANADA, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By:/s/ Brian Conole
Name: Brian Conole
Title: Senior Vice President

 
 

 